Citation Nr: 0116590	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-00 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
undifferentiated type, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1945 to 
January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied an increased 
evaluation for schizophrenia, differentiated type, competent, 
currently evaluated as 50 percent disabling. 


FINDING OF FACT

Schizophrenia, undifferentiated type, is productive of total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for 
schizophrenia, undifferentiated type, have been met. 38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. FACTUAL BACKGROUND

The veteran was discharged from service and was first granted 
service connection by the RO in a March 1948 rating decision 
for psychiatric disorder, currently diagnosed as 
schizophrenia, undifferentiated type.  The veteran's rating 
evaluation has varied over time.  Currently, the RO has 
assigned a 50 percent rating for schizophreniform disorder in 
accordance with the criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9204.

The veteran received intermittent treatment at VA facilities 
from 1998 to 2000 for various disorders, to include his 
psychiatric illness.

A May 1999 statement submitted by the veteran's wife is to 
the effect that all of veteran's problems were getting much 
worse in the last year and included hygiene problems, 
suicidal thoughts, feelings of being controlled by a device 
in his chest, homicidal urges to hurt someone when he had 
things in his hands, hallucinations, voices in his head, 
memory loss, and confusion.  

A June 1999 VA psychiatric examination showed that the 
veteran was a retired, self-employed mechanic.  The veteran 
indicated that he received continuing treatment at a local 
VAMC.  He stated that he heard his name called from a 
distance a lot, which happened daily.  He saw things in a 
fleeting way that zipped by him, then other voices.  He could 
get no sleep at all.  His stated that his mental disorder was 
just getting worse, and coping with it was very difficult.  
He had compulsive actions and he felt like he was forced to 
do things.  He was afraid of hurting someone, which was why 
he did not like to be around any weapons.   He had a deep 
depression and just did not like to do anything.  

The veteran was cooperative during the interview.  Auditory 
and visual hallucinations appeared to be present and 
persistent in nature.  The veteran commented that he had 
previously had thoughts about committing suicide while in his 
car, but that at the time of the examination he was not 
thinking about it at that time.  He denied current suicidal 
thoughts, ideations, plans or intents.  He appeared to be 
able to maintain minimal personal hygiene and other basic 
activities of daily living.  He was fully oriented with long-
term memory intact.  His short-term memory, concentration and 
judgment were impaired.  His speech was slow, with severely 
depressed mood and a flat affect.  Sleep impairment seemed to 
be chronic in nature.  

The examiner indicated that the veteran continued to struggle 
with all the major symptoms of his service-connected 
psychosis.  His symptoms appeared to be frequent and severe 
in nature with no real periods of remission during the past 
12 months.  The veteran was capable of managing his benefit 
payments.  The diagnoses were the following; Axis I, 
schizophrenia, undifferentiated type, chronic, severe; Axis 
II, none; Axis III, no records available; Axis IV, social 
isolation; Axis V, GAF equal to 50, severe social and 
occupation impairment due to the veteran's service-connected 
psychosis.  The veteran was unable to establish or maintain 
effective social and occupation relationships due to his 
service-connected psychosis. 

A hearing was held at the RO in December 1999.  During this 
hearing the veteran and his spouse provided testimony which 
described the symptoms of the veteran's psychiatric illness.  
The veteran reported that he received counseling at a VA 
facility.  He stated that he had tried to get employment but 
that no one would hire him.  

A videoconference hearing at the RO was held before the 
undersigned member of the Board in Washington, D.C., in 
February 2001.  At that time the veteran described the 
symptoms associated with his psychiatric illness.  The 
veteran stated that his wife usually drove because he became 
distracted.  The last time he worked for wages was in 1972 as 
a mechanic.  He had suicidal thoughts more often as he gets 
older.  

He further testified that he often had depression.  The 
veteran heard voices calling his name, cursing, and telling 
him that he was no good and worthless.  He felt like there 
was someone else inside of him that was saying things that he 
would not say.  He heard these multiple voices every day, 
particularly at night.  The veteran stated that he became 
verbally abusive to his wife.  He had panic attacks, and was 
scared to death of social functions where someone may talk to 
him.  

The veteran testified that he had visions of friends that 
were dead during the evening.  These visitations woke him up 
at night and were unpleasant.  He sometimes forgot his 
children and grandchildren's names.  His children did not 
visit him very often.  He had obsessive compulsive behavior 
where he was afraid of his children, wife and other people.  
He believed that if he had an instrument in his hand that he 
could hurt them, such as when holding a kitchen knife.  He 
also stated that he wanted to cry all the time and could not 
cry.  

II. ANALYSIS

Initially, the Board notes that all relevant facts have been 
properly developed to the extent possible.  During the 
current appeal, the veteran has not referred to the existence 
of records of recent inpatient or outpatient treatment for 
his service-connected schizophrenia, which, if obtained, 
would support his claim for a higher rating for this 
disability.  

The Board is satisfied that the veteran has been informed of 
the criteria necessary to establish his claim and that all 
relevant evidence required to address the merits of the 
veteran's rating claim is of record.  The Board concludes 
that the VA has adequately fulfilled its statutory duty to 
assist the veteran in the development of his claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.1, 4.41, 4.42 (2000), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

While the veteran is qualified to report his symptoms, he is 
not competent, in the absence of evidence demonstrating that 
he has medical training or expertise, to render medical 
findings or opinions.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The RO has assigned a 50 percent rating for schizophrenia, 
undifferentiated type in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities, 38 C.F.R. § 
4.132, Part 4, Diagnostic Code 9204.

Under Diagnostic Code 9204, for a 100 percent evaluation to 
apply, the evidence must show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

For a disorder to warrant a 70 percent disability rating, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships.

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

To summarize, the lay statements and testimony describing the 
symptoms of the veteran's psychiatric disorder are considered 
to be competent evidence.  However, these statements must be 
considered in conjunction with the objective medical evidence 
of record and the pertinent rating criteria. 

In this regard the recent VA examination showed that the 
veteran's short-term memory, concentration and judgment were 
impaired.  Additionally, his speech was slow and he had 
severely depressed mood and a flat affect.  Sleep impairment 
was also described as chronic in nature.  

Furthermore the examination indicated that the veteran was 
actively experiencing both audio and visual hallucinations.  
The examiner described the veteran symptoms as major, 
frequent, and severe.  The evidence also reflects that the 
veteran has not worked for many years.

After reviewing the medical evidence in conjunction with the 
lay statements and testimony, it is the judgment of the Board 
that degree of impairment resulting form the schizophrenia, 
undifferentiated type more nearly approximates the criteria 
for total occupational and social impairment.  38 C.F.R. 
§ 4.7.  Accordingly a 100 percent rating is warranted.

ORDER

Entitlement to a disability rating of 100 percent for 
schizophrenia, undifferentiated type, is granted subject to 
the law and regulations applicable to the payment of monetary 
benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

